       Case 1:17-cv-08650-JGK-SLC Document 255 Filed 04/09/20 Page 1 of 5




April 9, 2020                                                                                      LAURA B. JUFFA
                                                                                               DIRECT: 646.367.6716
                                                                                             LJUFFA@KBRLAW.COM



VIA ECF

Honorable Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     Nicholas Nesbeth v. NYC Management, et al.
        S.D.N.Y. Civil Action No. 17-cv-08650(JGK)(SLC)

Dear Judge Cave:

We represent Defendant Hamilton Heights Cluster Associates, L.P. (“HHCA LP”) in the above-
referenced matter. Pursuant to the Court’s March 19, 2020 Order, we write jointly with counsel
for all parties to seek the Court’s approval of the parties’ settlement of Plaintiff Nicholas
Nesbeth’s (“Plaintiff” or “Mr. Nesbeth”) causes of action arising under the Fair Labor Standards
Act (“FLSA”), the New York Labor Law (“NYLL”), and the New York Wage Theft Prevention
Act (“WTPA”) (collectively “the Wage & Hour Claims”) 1 per the United States Court of
Appeals for the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d
199, 207 (2d Cir. 2015). A copy of the settlement agreement for Plaintiff’s Wage & Hour
Claims, executed by Plaintiff,2 is attached as Exhibit “A.”

As an initial matter, the Parties appreciate the Court’s continued assistance with this resolution,
and specifically with concerns regarding the timing of the settlement payments discussed during

1
   In this action, Plaintiff also asserted non-wage claims, including, but not limited to, claims of harassment,
discrimination, hostile work environment, and retaliation in violation of the Rehabilitation Act, 29 U.S.C.A. § 791,
et seq., as amended (“Rehabilitation Act”); the American with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”);
the New York State Human Rights Law, N.Y. Exec. Law § 290, et seq. (“NYSHRL”); the New York City Human
Rights Law, N.Y.C. Admin. Code § 8-101, et seq. (NYCHRL”); unlawful interference with the exercise of
Plaintiff’s rights under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. ("FMLA"); discrimination
against Plaintiff for exercising Plaintiff’s FMLA rights; and retaliation for exercising Plaintiff’s FMLA rights in
violation of the FMLA (collectively, Plaintiff’s “Non-Wage Claims”). This motion, however, relates only to
Plaintiff’s Wage & Hour claims.
2
  All parties have approved the Agreement and consented to the filing of this motion. However, due to remote
working conditions associated with Coronavirus, not all Defendants have executed the Agreement by the time of
filing.

                                                                                                             6379253
       Case 1:17-cv-08650-JGK-SLC Document 255 Filed 04/09/20 Page 2 of 5



the April 6, 2020 Settlement Conference. Plaintiff notes that the Court’s indication that a
decision on this motion for approval of the Settlement Agreement may be rendered by April 10,
2020, is appreciated as the Court’s decision will enable Defendants to process the settlement
payments by the parties’ agreed-to deadlines set forth in the Settlement Agreement.

By way of brief background, Mr. Nesbeth’s allegations in this action are more fully set forth in
Plaintiff’s Second Amended Complaint (“SAC”). (Docket No. 138).3 As Your Honor is aware,
Mr. Nesbeth is a former Porter, who performed maintenance services in several HHCA LP-
owned buildings in Harlem. The properties were managed by building management entities.
During the course of Mr. Nesbeth’s employment, there were three managing agents for the
properties, Defendants: (1) Urban Green Management (“Urban Green”); (2) Safeguard Realty
Management (“Safeguard”); and (3) New York City Management LLC (“NYC Management”).
As set forth in the SAC, Plaintiff seeks, inter alia, to recover unpaid overtime wages under the
FLSA and NYLL. Plaintiff also seeks to recover penalties for violation of the wage statement
and wage notice provisions of the NYLL. The complaint in the First Action was filed in August,
2017. Thus, based upon the statute of limitations for claims asserted pursuant to New York’s
Labor Law, Plaintiff could potentially recover for unpaid wages dating from August, 2011.

The parties appeared for two Settlement Conferences conducted by Your Honor on January 14,
2020, and February 14, 2020. The parties have agreed to settle the Wage & Hour Claims for
$50,000. Under the settlement, Plaintiff is due to receive Thirty-Three Thousand, Two Hundred
and Fifty Dollars ($33,250) (See Ex. A ¶4), after costs and a 1/3 contingency fee. (See Ex. A, ¶
3). This does not include further amounts that Plaintiff will receive for settlement of his non-wage
claims. Plaintiff’s counsel is due to receive a 1/3 contingency fee of Sixteen Thousand Seven
Hundred and Fifty Dollars ($16,750) (Ex. A), which does not include reimbursement for
litigation costs.

Plaintiff’s Position:

With regard to his wage and hour claims, Plaintiff alleges that he was employed in the subject
buildings from in around August 2010 to February 2, 2016. Plaintiff asserts that there is no
dispute with respect to the employment period because Defendants Besen and NYC Management
admitted to the 2010-2016 period of employment in their Answer filed in the First Action. Mr.
Nesbeth further alleges that he was jointly employed by the management company defendants
for the periods corresponding to their management of the premises. In sum and substance,
Plaintiff alleges that he worked approximately twenty-three (23) hours of overtime for each
workweek that he performed services at the properties, and was not compensated for those
overtime hours. Plaintiff further alleges that he was not compensated for hours worked at his
regular rate. Plaintiff maintains that his hourly rate was $12.00/hour with an overtime rate of
$18/hour.

3
  Nesbeth filed suit in this Court (Civil Action No. 1:17-cv-06345) against The Besen Group LLC d/b/a NYC
Management, HHCPA LP and Alex Abreu (improperly identified in the caption as “Adreu”), alleging wage and
hour claims in violation of the Fair Labor Standards Act (“FLSA”), New York Labor Law (“NYLL”) and Wage
Theft Prevention Act (“WTPA”), (referred to hereinafter as “the First Action”). Nesbeth executed and filed a
Stipulation of Voluntary Dismissal of the First Action. The Court in the First Action granted the dismissal without
prejudice to “pursue claims including, but not limited to, FLSA claims, in this action, Civil Action No.: 17-cv-8650.

                                                         2
                                                                                                              6379253
       Case 1:17-cv-08650-JGK-SLC Document 255 Filed 04/09/20 Page 3 of 5




Based on these rates and with regard to his overtime rate of pay, Plaintiff calculates his unpaid
overtime to be $414.00 ($18/hour x 23 hours) per week for the period August 2011 to February
2, 2016, which is 230 weeks, which totals approximately $95,000. Plaintiff calculates his unpaid
wages at his regular rate to be $28,000 bringing his total unpaid wage and overtime calculation
to $123,000, not including liquidated damages and attorneys’ fees.

Plaintiff asserts that the value of the alleged WTPA violations is $20,000.

Defendants’ Position:

While Plaintiff alleges that he was employed at the subject buildings starting in or around August
2010, Defendants HHCA LP and Urban Green dispute that Plaintiff’s employment began in
2010, as UGM’s first record of Plaintiff receiving a payroll check for worked performed at the
properties was in April 2014.4 While Plaintiff takes issue with the absence of records, there is no
legal requirement to retain records from 2010 if Plaintiff was not employed at that time.
Accordingly, if litigated, there would be a genuine dispute as whether Plaintiff was employed
prior to 2014.

It is Defendants’ position that Plaintiff was paid for all hours worked, that Plaintiff did not work
overtime, and that any overtime worked did not amount to 23 hours per workweek. In support
thereof, Defendants would have introduced testimony of Plaintiff’s supervisors. Accordingly, if
Defendants’ witnesses were believed, Plaintiff would have recovered no overtime compensation,
liquidated damages or attorney fees.

If, however, a jury found for Plaintiff, Defendants asserts that his potential damages are far less
than those calculated by Plaintiff. Since Plaintiff was paid $923 per pay period, Plaintiff’s
effective hourly rate would be approximately $11.50/hour, and the overtime rate of pay would
$17.25 per hour. Thus, he would have been able to recover $396.75 for each workweek for the
period between November 7, 2011 and January 18, 2016. This amounts to 228 weeks, which is
approximately $90,459 in alleged overtime wages. If, however, the period were narrowed to
April 2014 to January 18, 2016, the number of workweeks is reduced to 93, and the alleged
damages would only be $36,897.75.

It is possible that Plaintiff could be awarded liquidated damages in the amount of 100% of the
unpaid wages. However, Defendant may also be able to avoid the imposition of liquidated
damages if they prove a good-faith affirmative defense. In particular, for the time period
beginning in August 2015, all decisions, including employment-related decisions, were
controlled by a court-appointed receiver.

Assuming arguendo that Plaintiff prevailed on his wage notice and wage statement violations,
Defendants believe that he could be entitled to an additional $10,000 maximum ($5,000 each), the
4
  Besen and NYC Management note that they did not make any such admission in this case. They further note that
any admission to a factual assertion regarding Mr. Nesbeth’s employment prior to their appointment as managing
agent is impossible and thus was in error. Should the matter have proceeded in the First Action, an amendment to
the Answer would have been submitted.

                                                       3
                                                                                                         6379253
          Case 1:17-cv-08650-JGK-SLC Document 255 Filed 04/09/20 Page 4 of 5



jurisprudence concerning these claims is unsettled and they are not covered by the FLSA.
However, that recovery, if any, could be significantly limited were a jury to believe he did not
start working until 2014, did not work any overtime or less than alleged, that a good faith basis
precludes an award of liquidated damages and/or that he is not entitled to recover under the
WTPA.

In addition, should the matter not resolve and proceed through trial, several of the Defendants are
in difficult financial situations that have been further complicated by the economic downturn
amidst the COVID-19 pandemic. Thus, Plaintiff may have challenges in enforcing a judgment
against Defendant(s), as all businesses are presently faced with an uncertain future.

In sum, it is Defendants’ position that Plaintiff could have been awarded between $0 and
$190,918. However, we believe a more likely verdict would have been approximately
$36,897.75, plus attorney fees and costs. Therefore, we feel that the agreed-upon settlement of
the Wage & Hour Claims in the amount of $50,000 is fair and reasonable.

Reasonableness of Fees

Judges in this Court have approved legal fees similar to that provided in connection with
Plaintiff’s Wage & Hour Claims5. See Hidalgo v. Villiford Realty Corporation, Case Number 18-
cv-10017 (Judge Daniels - SDNY, April 22, 2019) (approving a 1/3 contingency fee of about
$15,679 under Cheeks); Wyre v. D.J.D. 50 Bowery LLC, Case Number 18-cv-01798 (Judge
Daniels - SDNY, May 22, 2018) (approving a 1/3 contingency fee of about $11,179 under
Cheeks); Kevin Lynch v. Consolidated Edison, Inc., Case No. 16-CV-1137, ECF No. 37 (Judge
Furman - approving 1/3 fees of $14,826) (“the Court sees no basis to reduce the fee where, as
here, there are no opt-in plaintiffs, the case is not a collective action, and the attorney’s fee award
is based on an agreement between Plaintiff and his attorney.”); Persaud v. Consulate General of
Guyana in New York et al, Case No. 16-cv-01755 (Magistrate-Judge Peck - SDNY) (approving
1/3 fees of $23,080 under Cheeks); Bumagin v. The Mount Sinai Medical Center, Inc. et al, Case
No.16-cv-08783, ECF No. 40, (SDNY – Judge Gorenstein)(1/3 fee of $14,000 under Cheeks);
Rivera v. Golden Krust Caribbean Bakery Inc., Case No. 16-cv-09219 (Magistrate-Judge
Pitman) (1/3 fee of $16,666 under Cheeks).

In the circumstances of this case, the settlement is fair and reasonable for the above referenced
reasons. First, Defendants dispute liability and, if a jury believes Defendants, Plaintiff may
receive nothing. Second, the amount Plaintiff is due to receive under the settlement is not
insignificant in relation to the wages claimed and represents a fair compromise in light of the
legal and factual issues. Third, there is a desire by all parties to resolve the case early and avoid
the significant financial and non-financial costs/harms of litigation.

Your Honor also assisted the parties in reaching the total settlement amount for both Plaintiff’s
wage and non-wage claims, further showing that the settlement amounts are reasonable.



5
    Noting that a higher fees percentage is available in connection with Plaintiff’s Non-Wage Claims.

                                                            4
                                                                                                        6379253
      Case 1:17-cv-08650-JGK-SLC Document 255 Filed 04/09/20 Page 5 of 5



Therefore, it is respectfully requested that the Court approve the settlement of the Wage & Hour
Claims as fair and reasonable under the FLSA and Cheeks.

Should the Court approve of the Parties’ Agreement, the Parties further request that the Court
enter an Order dismissing the First Action filed by Mr. Nesbeth with prejudice. A Proposed
Order is annexed hereto as Exhibit “B.”

Respectfully submitted,

Kaufman Borgeest & Ryan LLP



Laura B. Juffa

cc:    via ECF
       (All Counsel of Record)




                                               5
                                                                                          6379253
